Case 5:17-cv-00089-RWS Document 246 Filed 07/15/19 Page 1 of 1 PageID #: 1556



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  Williams, et al.                                §
        Plaintiffs,                               §
                                                  §
  v.                                              §
                                                  §       Civil Action No. 5:17-cv-00089
  Rooney Trucking, Inc.                           §       Jury Demanded
       Defendant.                                 §


                                      consolidated with
  Acuity, a Mutual Insurance Company,         §
          Plaintiff,                          §
                                              §
  v.                                          §
                                              §      Civil Action No. 5:17-cv-00117
  Celeste Brown, as Next Friend of minor      §
  child, T.A., et al.                         §
          Defendants.                         §

                      AGREED ORDER OF DISMISSAL WITH PREJUDICE

         On this day came to be considered the Agreed Motion for Dismissal with Prejudice of

  Fructuoso Martinez as Next Friend of Minor, C.C., Rooney Trucking, Inc., and the Estate of
      .
  Bradley Fanner (“Farmer”). Docket No. 239. The Court, having reviewed the pleadings in

  this matter, and being advised that the parties have reached a compromise agreement in

  settlement of this dispute, is of the opinion and finds that the Agreed Motion for Dismissal

  with Prejudice is well taken and should be GRANTED. It is therefore

         ORDERED that the present action by Fructuoso Martinez as Next Friend of Minor, C.C.

  is DISMISSED WITH PREJUDICE to refiling of the same.

         All costs are to be taxed against the party incurring same.

         So ORDERED and SIGNED this 15th day of July, 2019.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
